Fourth Court of Appeals
                                San Antonio, Texas
                                    November 12, 2014

                                    No. 04-14-00713-CR

                           Ex parte Anthony Ray PERRYMAN

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR10581
                          Honorable Ray Olivarri, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on November 12, 2014.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of November, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk